192 F.3d 946 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.GERMAN ESPINOZA MONTERO-CAMARGO, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.LORENZO SANCHEZ-GUILLEN, Defendant-Appellant.
No. 97-50643, No. 97-50645
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
October 25, 1999

D.C. No. CR 96-02233-1-IEG, D.C. No. CR 96-02233-2-IEG
Before:  HUG, Chief Judge.

Order

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, United States v. Montero-Camargo, 177 F.3d 1113 (9th Cir. 1999), is withdrawn.